DUMBAULD, Senior District Judge,
concurring:
Starting from the incontestable assumption that the Tax Court surely knows more about tax law than I do, my inclination a priori would be to affirm its decision in favor of these taxpayers. Furthermore, the exercise of my independent judgment would lead me to the same disposition of the case at bar as the result of applying the law as actually enacted by Congress to the circumstances established in the record with respect to the situation of these taxpayers.
To me the able argument presented on behalf of the taxpayers was both impressive and convincing. Counsel’s analysis of the complex array of cases on the topic, each of which ultimately depends on its own facts [Commissioner v. Flowers, 326 U.S. 465, 470, 66 S.Ct. 250, 90 L.Ed. 203 (1946)], deftly established the controlling principle that the deductibility vel non of travel and subsistence expenses turns on whether or not it was reasonable under the totality of circumstances for the taxpayer not to establish his home at the place of his employment.
At the one extreme are cases where maintenance of a residence elsewhere than at the place of work is purely for personal reasons, as in the case of a railroad lawyer preferring not to move to the city where his business headquarters was located. Commissioner v. Flowers, 326 U.S. 465, 473, 66 S.Ct. 250, 90 L.Ed. 203 (1946).
At the other extreme would be a telephone worker or atomic scientist visiting a locality stricken by hurricane or reactor failure, where the task is obviously temporary and no facilities exist for establishing a household or participating in a stable family life.
Somewhere between falls the situation of the taxpayers in the case at bar. In my judgment the conditions and probable duration of their jobs, in the totality of circumstances proved on the record, reasonably justified their choice not to tear up their roots in the communities where they were established (one of them had lived there for four generations, another was operating a business) in order to relocate their families at the construction site. I do not view their actions as motivated by arbitrary personal preference, but by legitimate business judgment.
However, I do not regard the situation of the taxpayers in the case at bar as substantially different from that disclosed in Commissioner v. Peurifoy, 254 F.2d 483 (C.A.4, 1957), and consider that precedent .as precluding a decision here in favor of the taxpayers.
I accept the maxim of medieval Roman law that the gloss prevails over the statutory language: Quidquid non agnoscit glossa, id non agnoscit curia (What is not known in the gloss is not known by the court).1 It would ill become a Yankee interloper (on too temporary a sojourn even to be regarded as a “carpetbagger”) to dissent from settled Fourth Circuit jurisprudence. I therefore concur, for the reasons stated above, with the majority in reversing the Tax Court.

. See Dumbauld, The Life and Legal Writings of Hugo Grotius, 168 (1969).